DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinnakota, Patent Application Publication No. 2014/0236984 (hereinafter Vinnakota) in view of Sasai et al., Patent Application Publication No. 2007/0143150 (hereinafter Sasai).

Regarding claim 1, Vinnakota teaches:
A computer-implemented method for displaying data from a data storage system (Vinnakota Paragraph [0023], electronic device that conveys data to a user by generating sensory information (e.g., a visualization on a display), the method comprising:
wherein the first type of data and the second type of data are obtained from the data storage system (Vinnakota Paragraph [0022], devices 106-110 configured to access business data available from one or more data sources, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part);
wherein the data visualization interface comprises instructions in a markup language for specifying the first type of data (Vinnakota Paragraph [0091], one or more scripts stored in a markup language document, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), the first location (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), the second type of data (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), and the second location (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), and instructions in a second programing language for obtaining the first type of data and the second type of data from the data storage system (Vinnakota Paragraph [0028], data source 102 may be a database in which data is accessed using the Structured Query Language (SQL), Metadata model service may generate corresponding SQL statements);
receiving the instructions in the second programing language from the data visualization interface at an application programming interface (“API”) (Vinnakota Paragraph [0066], client device may utilize an API of the collaboration service to send the metadata, Paragraph [0091], computer program (also known as a program, software, software application, script, or code) can be written in any form of programming language);
sending an API call to the data storage system to obtain the first type of data and the second type of data (Vinnakota Paragraph [0039], collaboration service 202 may send the appropriate settings for the collaboration to the client device (e.g., by causing client devices 106 to display indicia of the collaboration, by enforcing a security policy surrounding the collaboration, etc.));
receiving the first type of data and the second type of data at the data visualization interface (Vinnakota Paragraph [0022], one or more client devices 106-110 (e.g., a first device, a second device, etc., through an nth device) configured to access business data available from one or more data sources 102-104, );
rendering the first custom report (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part), wherein the first custom report is based on the first type of data (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part), the first location (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part), the second type of data and the second location (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part); and
Vinnakota does not expressly disclose:
receiving user configuration on a user configuration interface, wherein the user configuration comprises a first type of data to be displayed at a first location on a first custom report and a second type of data to be displayed at a second location on the first custom report;
enabling generation of a data visualization interface for rendering the first custom report according to the user configuration previously received on the user configuration interface,
displaying the first custom report, wherein the first custom report comprises a first area for receiving a first request to interact with the data storage system.
However, Sasai teaches:
receiving user configuration on a user configuration interface (Sasai Paragraph [0129], With such a configuration, the user can create a report while utilizing past knowledge with reference to the view), wherein the user configuration comprises a first type of data to be displayed at a first location on a first custom report and a second type of data to be displayed at a second location on the first custom report (Sasai Paragraph [0133], FIG. 9 is a diagram illustrating a radiological report input screen G1. As shown in FIG. 9, the radiological report input screen G1 is constructed by, mainly, an area (request display area) A1 in which a request (ordering information) is displayed, an area (patient list display area) A2 in which the patient list is displayed);
enabling generation of a data visualization interface for rendering the first custom report according to the user configuration previously received on the user configuration interface (Sasai Paragraph [0129], With such a configuration, the user can create a report while utilizing past knowledge with reference to the view),
Sasai Fig. 9, shows the displayed report), wherein the first custom report comprises a first area for receiving a first request to interact with the data storage system (Sasai Paragraph [0096], patient list display area A2 in the radiological report input screen G1).
The claimed invention and Sasai are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Sasai to have combined Vinnakota and Sasai.
The motivation to combine Vinnakota and Sasai is to improve user interaction by providing an input screen.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the input screen of Sasai in order to obtain the predictable result of improving user interaction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Sasai. 

Regarding claim 2, Vinnakota in view of Sasai further teaches:
The method of claim 1, further comprising: determining from the first request a first action requested (Vinnakota Paragraph [0092], perform actions by operating on input data and generating output), a first target account (Vinnakota Paragraph [0043], Any number of user accounts may be associated with a particular collaboration), and a first user submitting the first request (Vinnakota Paragraph [0094], webpages to a web browser on a user's client device in response to requests received from the web browser).

Regarding claim 3, Vinnakota in view of Sasai further teaches:
The method of claim 2, wherein the first action requested is a native function of the data storage system (Vinnakota Paragraph [0022], system 100 may also include one or more access services 112-114 (e.g., a first through nth service) configured to allow client devices 106-110 to access data sources 102-104 or perform other functions).

Regarding claim 4, Vinnakota in view of Sasai further teaches:
The method of claim 2, wherein the first action requested is to generate a new call report (Vinnakota Paragraph [0019], the sales team members in Connecticut may collaborate with members in other New England offices to create a yearly sales report for all of New England).

Regarding claim 5, Vinnakota in view of Sasai further teaches:
The method of claim 2, further comprising: converting the first request via an interface to a first format that the data storage system supports (Vinnakota Paragraph [0094], webpages to a web browser on a user's client device in response to requests received from the web browser).

Regarding claim 6, Vinnakota in view of Sasai further teaches:
The method of claim 5, wherein the interface is the API (Vinnakota Paragraph [0039], client devices 106, 108 may utilize an application programming interface (API) of collaboration service).

Regarding claim 7, Vinnakota in view of Sasai further teaches:
The method of claim 2, further comprising: converting the first request via a library in the API to a first format that the data storage system supports (Vinnakota Paragraph [0039], application programming interface ( API) of collaboration service 202 to send identifiers for the metadata objects underlying a report, when the report is accessed via one of report services 204-206).

Regarding claim 8, Vinnakota in view of Sasai further teaches:
The method of claim 2, further comprising: determining that the first user is authorized to take the first action requested on the first target account (Vinnakota Paragraph [0043], Any number of user accounts may be associated with a particular collaboration, Paragraph [0034], collaboration service 202 may authorize the respective users of client devices 106, 108 to work on the same sales report for Connecticut).

Regarding claim 9, Vinnakota in view of Sasai further teaches:
The method of claim 7, further comprising: displaying a native user interface of the data storage system supporting the first action requested on the first target account (Vinnakota Paragraph [0043], either or both of user accounts 324, 326 have total control over the data regarding the Boston office's sales figures in Q3, 2014, Fig. 3, shows the user interface).

Regarding claim 10, Vinnakota in view of Sasai further teaches:
The method of claim 2, further comprising: performing the first action requested on the first target account (Vinnakota Paragraph [0043], either or both of user accounts 324, 326 have total control over the data regarding the Boston office's sales figures in Q3, 2014, Fig. 3, shows the user interface).

Regarding claim 11, Vinnakota in view of Sasai further teaches:
The method of claim 9, further comprising: storing data generated by the first action requested to the data storage system (Vinnakota Paragraph [0086], report 924 being accessed by client 108 may have underlying metadata objects stored in metadata model service 116 which act as a layer of abstraction between report 924 and the databases storing its report data).

Regarding claim 13, Vinnakota in view of Sasai further teaches:
The method of claim 10, further comprising: returning to display the first custom report (Vinnakota Fig. 3, shows the display of a first report).

Regarding claim 16, Vinnakota in view of Sasai further teaches:
The method of claim 1, wherein the API is a unified API which can access a first type of data storage system and a second type of data storage system (Vinnakota Paragraph [0039], client devices 106, 108 may utilize an application programming interface (API) of collaboration service 202 to send identifiers for the metadata objects underlying a report, when the report is accessed via one of report services 204-206).

Regarding claim 18, Vinnakota in view of Sasai further teaches:
The method of claim 16, wherein the first type of data storage system is an online data source (Vinnakota Paragraph [0027], access service 114 may provide a search query to a remote data source 102 via the Internet).

Regarding claim 19, Vinnakota in view of Sasai further teaches:
The method of claim 16, wherein the second type of data storage system is a local data source (Vinnakota Fig. 1, shows the data source as a local data source).

Claims 12, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinnakota in view of Sasai and Krishna et al., Patent Application Publication No. 2015/0227702 (hereinafter Krishna).

Regarding claim 12, Vinnakota in view of Sasai teaches parent claim 8.
Vinnakota in view of Sasai does not expressly disclose:
determining if the native user interface of the data storage system is closed.
However, Krishna teaches:
determining if the native user interface of the data storage system is closed (Krishna Paragraph [0091], original zoom window 168 may be closed automatically by user interface 150).
The claimed invention and Krishna are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Krishna to have combined Vinnakota and Krishna.
The motivation to combine Vinnakota and Krishna is to improve report creation by using additional interfaces or languages.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the interfaces/languages of Krishna in order to obtain the predictable result of improving report creation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Krishna.

Regarding claim 14, Vinnakota in view of Sasai teaches parent claim 1.
Vinnakota in view of Sasai does not expressly disclose:
wherein the makeup language is HyperText Markup Language (“HTML”).
However, Krishna teaches:
wherein the makeup language is HyperText Markup Language (“HTML”) (Krishna Paragraph [0047], The client application may be provided using JavaScript, one or more of Java-Applet, dynamic HTML).
The claimed invention and Krishna are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Krishna to have combined Vinnakota and Krishna.
The motivation to combine Vinnakota and Krishna is to improve report creation by using additional interfaces or languages.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the interfaces/languages of Krishna in order to obtain the predictable result of improving report creation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Krishna.

Regarding claim 15, Vinnakota in view of Sasai teaches parent claim 1.
Vinnakota in view of Sasai does not expressly disclose:
wherein the second programming language is JavaScript.
However, Krishna teaches:
wherein the second programming language is JavaScript (Krishna Paragraph [0047], The client application may be provided using JavaScript).
The claimed invention and Krishna are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Krishna to have combined Vinnakota and Krishna.
The motivation to combine Vinnakota and Krishna is to improve report creation by using additional interfaces or languages.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the interfaces/languages of Krishna in order to obtain the predictable result of improving report creation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Krishna.

Regarding claim 20, Vinnakota teaches:
A customer relationship management (“CRM”) system (Vinnakota Paragraph [0027], data sources include, but are not limited to, spreadsheets, XML files, databases, database cubes, and business applications (e.g., an ERP system, a customer relationship management system, etc.)), comprising:
a first data storage device (Vinnakota Fig. 1, shows the first and second data sources (storage devices));
a second data storage device (Vinnakota Fig. 1, shows the first and second data sources (storage devices)); and
a data visualization controller for (Vinnakota Paragraph [0022], system includes one or more client devices):
wherein the first type of data and the second type of data is obtained from the first data storage device (Vinnakota Paragraph [0022], devices 106-110 configured to access business data available from one or more data sources, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part);
wherein the data visualization interface comprises instructions in a markup language for specifying the first type of data (Vinnakota Paragraph [0091], one or more scripts stored in a markup language document, Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), the first location (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), the second type of data (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), and the second location (Vinnakota Fig. 3, shows the Q3 Sales data displayed on a top portion while the Boston Sales – Collaboration Team is displayed on a bottom part), and Vinnakota Paragraph [0028], data source 102 may be a database in which data is accessed using the Structured Query Language (SQL), Metadata model service may generate corresponding SQL statements);
wherein a first API call is sent from the API to the first data storage device to obtain the first type of data and the second type of data (Vinnakota Paragraph [0039], collaboration service 202 may send the appropriate settings for the collaboration to the client device (e.g., by causing client devices 106 to display indicia of the collaboration, by enforcing a security policy surrounding the collaboration, etc.)); and
rendering the first custom report in response to the first type of data and the second type of data received at the data visualization interface (Vinnakota Fig. 3, shows the Q3 Sales data (first type of data) displayed on a top portion while the Boston Sales – Collaboration Team (second type of data) is displayed on a bottom part),
Vinnakota does not expressly disclose:
receiving user configuration on a user configuration interface, wherein the user configuration comprises a first type of data to be displayed at a first location on a first custom report and a second type of data to be displayed at a second location on the first custom report;
enabling generation of a data visualization interface for rendering the first custom report according to user configuration previously received on the user configuration interface,
wherein the first custom report comprises a first area for receiving a first request to interact with the 
However, Sasai teaches:
receiving user configuration on a user configuration interface (Sasai Paragraph [0129], With such a configuration, the user can create a report while utilizing past knowledge with reference to the view), wherein the user configuration comprises a first type of data to be displayed at a first location on a first custom report and a second type of data to be displayed at a second location on the first custom report (Sasai Paragraph [0133], FIG. 9 is a diagram illustrating a radiological report input screen G1. As shown in FIG. 9, the radiological report input screen G1 is constructed by, mainly, an area (request display area) A1 in which a request (ordering information) is displayed, an area (patient list display area) A2 in which the patient list is displayed);
enabling generation of a data visualization interface for rendering the first custom report according to user configuration previously received on the user configuration interface (Sasai Paragraph [0129], With such a configuration, the user can create a report while utilizing past knowledge with reference to the view),
wherein the first custom report comprises a first area for receiving a first request to interact with the Sasai Paragraph [0096], patient list display area A2 in the radiological report input screen G1).
The claimed invention and Sasai are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Sasai to have combined Vinnakota and Sasai.
The motivation to combine Vinnakota and Sasai is to improve user interaction by providing an input screen.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the input screen of Sasai in order to obtain the predictable result of improving user interaction.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Sasai.
Vinnakota does not expressly disclose:
wherein the JavaScript code is sent from the data visualization interface to an application programming interface (“API”);
However, Krishna teaches:
wherein the JavaScript code is sent from the data visualization interface to an application programming interface (“API”) (Krishna Paragraph [0047], The client application may be provided using JavaScript, Paragraph [0056], queue management API);
The claimed invention and Krishna are from the analogous art of report systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Krishna to have combined Vinnakota and Krishna.
The motivation to combine Vinnakota and Krishna is to improve report creation by using additional interfaces or languages.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the interfaces/languages of Krishna in order to obtain the predictable result of improving report creation.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Krishna.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinnakota in view of Sasai and Duva et al., Patent Application Publication No. 2014/0314215 (hereinafter Duva).

Regarding claim 17, Vinnakota in view of Sasai teaches parent claim 16.
Vinnakota in view of Sasai does not expressly disclose:
wherein the first type of data storage system is based on Salesforce™ customer relationship management (“CRM”).
However, Duva teaches:
wherein the first type of data storage system is based on Salesforce™ customer relationship management (“CRM”) (Duva Paragraph [0307], more recently an industry of third party/outsourced marketing automation tools has emerged including for example companies such as NetSuite, Salesforce, Paragraph [0432], applications/systems including, for example, a CRM (customer relationship management) application).
The claimed invention and Duva are from the analogous art of crm systems.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention having the teachings of Vinnakota and Duva to have combined Vinnakota and Duva.
The motivation to combine Vinnakota and Duva is to improve management by using a Salesforce tool.  It would have been obvious to one of ordinary skill in the art to take the system of Vinnakota and combine it with the Salesforce tool of Duva in order to obtain the predictable result of improving management.  Therefore, it would have been obvious to one of ordinary skill in the art to have combined Vinnakota and Duva.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. A detailed explanation is provided below.
On pages 2-3, Applicant argues that Sasai fails to teach or suggest that "such a configuration" is the recited user configuration previously received on the user configuration interface used to enable generation of a data visualization interface for rendering the first custom report, the Examiner disagrees.  Applicant further argues that Sasai does not provide details of "such a configuration".  Based on the claim limitations, "such a configuration" would meet the claim limitations since the configuration is being used by a user and can be considered a user configuration.  Sasai teaches a display report with multiple locations that is created from the user configuration (paragraphs 129 and 133).  Therefore, Sasai does disclose that "such a configuration" is the recited user configuration previously received on the user configuration interface used to enable generation of a data visualization interface for rendering the first custom report.
On page 3, Applicant argues that Vinnakota fails to teach or suggest "sending an API call to the data storage system to obtain the first type of data and the second type of data", the Examiner disagrees.  The first and second types of data are for displaying in the report.  Vinnakota teaches that collaboration service may send the appropriate settings for collaboration to the client device (paragraph [0039]).  Vinnakota further teaches that an API may be used by the collaboration service to send metadata (paragraph [0066]).  Vinnakota further teaches that the method identifies the generated collaboration instance as related to the second data object using at least the data structure associating the first data object with the collaboration metadata (Paragraph [0004]).  This shows that the data is tied to the metadata.  As previously stated, Sasai teaches the report and user configuration.  The combination of Vinnakota and Sasai would allow for one of ordinary skill in the art to realize that the data sent by the collaboration service could be for the report as disclosed in Sasai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164             

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164